DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 26, 2022.  The arguments have been considered but have not been found persuasive.  Each of the species is directed towards a different embodiment of the handpiece in which Species A is directed at treated the soft palate using a surface electrode and Species B is directed towards treating the base of the tongue using penetrating electrodes.  The differences therefore requires divergent subject matter that will require a different field of search due to both their structural and use differences.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tvinnereim et al (2003/0139789).
Regarding Claim 11, Tvinnereim et al discloses a method to treat sleep apnea (paragraph 0187; FIG. 31 schematically represents a series of steps involved in a method of shortening a tendon for the treatment of an obstructive sleep disorder, according to the invention, wherein step 1200 involves accessing a target tissue), the method comprising: conducting a first radiofrequency (RF) ablation cycle by emitting RF energy from at least one electrode positioned at a region at a base of a tongue of a
subject until a first target energy is delivered to the region (paragraph 0139 'In use, the physician positions active electrode 362 adjacent to the tissue surface to be treated (i.e., the soft palate, uvula, tongue, turbinates or uvula). The power supply is activated to provide an ablation voltage between active and return electrodes 362. 360 and a coagulation or thermal heating voltage between coagulation and return electrodes 380, 360. An electrically conductive fluid is then provided around active electrode 362, and in the junction between the active and return electrodes 362,360 to provide a current flow path therebetween'; [0181), 'In procedures of the present invention, RF energy delivered by an electrosurgical probe may heat the target tissue (e.g., the genioglossus tendon) directly by virtue of the electrical current flowing therethrough; [0187], 'the target tissue is the genioglossus tendon'; [0188], 'Step 1202 involves positioning an electrode assembly of an electrosurgical probe in relation to the target tissue'; [0191], 'Shortening of the target tissue results from irreversible shrinkage of collagen fibers within the target tissue upon exposure of the target tissue to a temperature in the range of from about 55' C. to 75' C. Typically, the target tissue is exposed to a temperature in the range of from about 60° C. to 70° C.'); pausing the emitting of the RE energy from the at least one electrode for a predetermined period of cooling time ([0072], 'a liquid electrically conductive fluid (e.g., isotonic saline) may be used to concurrently "bathe" the target tissue surface to provide an additional means for removing any tissue, and to cool the region of the target tissue ablated in the previous moment'; [0191], 'Depending on the desired extent of shrinkage of the target tissue the procedure may be terminated after step 1210, or the probe may be re-positioned with respect to the target tissue to treat the target tissue at one or more additional locations'); measuring, by one or more temperature sensors ([0164), 'the probe may include one or more temperature sensors (not shown)'), the temperature of the region until a target cooling temperature is reached ([0072], 'a liquid electrically conductive fluid (e.g., isotonic saline) may be used to concurrently "bathe" the target tissue surface to provide an additional means for removing any tissue, and to cool the region of the target tissue ablated in the previous moment'; [0164), 'the probe may include one or more temperature sensors (not shown); coupled to one or more temperature displays on power supply 28 such that the physician is aware of the temperature within hole 702 during the procedure'; as the physician knows the temperature of the tissue and a cooling fluid may be provided in step 1208/1808 in Fig. 31, it is up to the discretion of the physician as to the cooling before repeating the process); and after the target cooling temperature is reached, conducting a second RF ablation cycle by heating the region of the tongue by emitting RF energy from the at least one electrode until a second target energy is delivered to the region (Fig. 31 shows the steps of the procedure, misnumbered as 1800-1812; [0191], 'steps 1204 through 1210 may be sequentially repeated. Alternatively, the probe may be gradually repositioned during step 1206').

Regarding Claim 14, Tvinnereim et al teaches wherein the target cooling temperature is between about 50 degrees C and about 70 degrees C ([0072], 'a liquid electrically conductive fluid (e.g., isotonic saline) may be used to concurrently "bathe" the target tissue surface to provide an additional means for removing any tissue, and to cool the region of the target tissue ablated in the previous moment'; [0191], 'Shortening of the target tissue results from irreversible shrinkage of collagen fibers within the target tissue upon exposure of the target tissue to a temperature in the range of from about 55° C. to 75° C. Typically, the target tissue is exposed to a temperature in the range of from about 60" C. to 70' C.'; [0164], 'the probe may include one or more temperature sensors (not shown) coupled to one or more temperature displays on power supply 28 such that the physician is aware of the temperature within hole 702 during the procedure': as the physician knows the temperature of the tissue and a cooling fluid may be provided in step 1208/1808 in Fig. 31, it is up to the discretion of the physician as to the final temperature after cooling, but it needs to be in the range of about 55' C. to 75' C to create irreversible collagen shrinkage for the procedure).

 	Regarding Claim 15, Tvinnereim et al discloses the method of claim 11, wherein, during the first RF ablation cycle, the region is a first temperature less than or equal to a first target heating temperature (10129) describes achieving a desired tissue temperature; (0191], 'Shortening of the target tissue results from irreversible shrinkage of collagen fibers within the target tissue upon exposure of the target tissue to a temperature in the range of from about 55° C. to 75° C. Typically, the target tissue is exposed to a temperature in the range of from about 60° C. to 70° C. '; the initial temperature must be lower than the target temperature, if the tissue is being heated to a desired tissue temperature), and during the second RF ablation cycle, the region is a second temperature less than or equal to a second target heating temperature (Fig.
31 shows the steps of the procedure, misnumbered as 1800-1812; [0191], 'steps 1204 through 1210 may be sequentially repeated. Alternatively, the probe may be gradually repositioned during step 1206'; (0129] describes achieving a desired tissue temperature; (0191), 'Shortening of the target tissue results from irreversible shrinkage of collagen fibers within the target tissue upon exposure of the target tissue to a temperature in the range of from about 55° C. to 75° C. Typically, the target tissue is exposed to a temperature in the range of from about 60° C. to 70° C.'; the initial temperature must be lower than the target temperature, if the tissue is being heated to a
desired tissue temperature).

 	Regarding Claim 16, Tvinnereim et al discloses the method of claim 11, wherein the at least one electrode is a penetrating electrode, and the at least one electrode penetrates a surface of the region of the tongue ((0187), 'step 1200 involves accessing a target tissue. In an exemplary embodiment, the target tissue is the genioglossus tendon. The genioglossus tendon was described and illustrated above (e.g., FIG. 27). Typically, the genioglossus tendon is accessed by forming an incision in the skin under the chin of the patient.'; tissue about the genioglossus tendon is penetrated, as may be part of the tendon itself).

 	Regarding Claim 17, Tvinnereim et al discloses the method of claim 11, further comprising: injecting a tumescence fluid in the region of the tongue ([0091), 'directing an electrically conductive fluid along a fluid path to the target site (e.g., a liquid, such as isotonic saline'; a saline solution would cause some swelling about the tissue, while also providing an electrically conductive pathway for increasing the efficiency of the electrode energy); and positioning the at least one electrode at the region at the base of the tongue of the subject (10139), 'In use, the physician positions active electrode 362 adjacent to the tissue surface to be treated (i.e., the soft palate, uvula, tongue, turbinates or uvula)').

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tvinnereim et al (2003/0139789).
 	Regarding Claim 12, Tvinnereim et al discloses the method of claim 11, but fails to explicitly disclose wherein the first target energy is between about 500 J and about 700 J. However, Tvinnereim et aldescribes heating the tissue using a target temperature ((0180],  the controlled heating of target tissue to a temperature within a defined range is critical'; (0191], 'Shortening of the target tissue results from irreversible shrinkage of collagen fibers within the target tissue upon exposure of the target tissue to a temperature in the range of from about 55° C. to 75° C. Typically, the target tissue is exposed to a temperature in the range of from about 60° C. to 70° C'). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a target energy between about 500 J and about 700 J, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to apply an amount of energy to the target tissue to affect the desires shrinking of collagen within the tissue, which is an amount of energy sufficient to reach a temperature in the range of from about 55° C. to 75 degrees C.

 	Regarding Claim 13, Tvinnereim et al discloses the method of claim 11. but fails to explicitly disclose wherein the second target energy is between about 500 J and about 700 J. However, Tvinnereim et al describes heating the tissue using a target temperature ((0180], 'the controlled heating of target tissue to a temperature within a defined range is critical'; (0191], 'Shortening of the target tissue results from irreversible shrinkage of collagen fibers within the target tissue upon exposure of the target tissue to a temperature in the range of from about 55° C. to 75° C. Typically, the target tissue is exposed to a temperature in the range of from about 60° C. to 70° C'). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a target energy between about 500 J and about 700 J, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to apply an amount of energy to the target tissue to affect the desires shrinking of collagen within the tissue, which is an amount of energy sufficient to reach a temperature in the range of from about 55° C. to 75° C.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tvinnereim et al (2003/0139789) in view of Grant et al (2016/0287334).
 	Regarding Claim 1, Tvinnereim et al discloses a system to treat sleep apnea ((0128]. 'FIGS. 12A-12D and 13 illustrated embodiments of an electrosurgical probe 350 specifically designed for the treatment of obstructive sleep disorders. such as sleep apnea or snoring'), the system comprising: a handpiece (10128], 'handle 354') including:
at least one penetrating electrode ((0128), 'Probe 350 further includes a shrink-wrapped insulating sleeve 358 over shaft 352, and an exposed portion of shaft 352 that functions as a return electrode 360') configured to penetrate tissue (10162], 'FIGS. 19-21 illustrate a specific method for treating obstructive sleep disorders by treating the back of the patient's tongue 314 using an electrosurgical probe. In this procedure, a plurality of holes or channels 702 are formed in the back of the patient's tongue 314'; (0187], 'step 1200 involves accessing a target tissue. In an exemplary embodiment, the target tissue is the genioglossus tendon. The genioglossus tendon was described and illustrated above (e.g., FIG. 27). Typically, the genioglossus tendon is accessed by forming an incision in the skin under the chin of the patient.'; tissue about the genioglossus tendon is penetrated, as may be part of the tendon itself), and one or more temperature sensors (10164],'the probe may include one or more temperature sensors (not shown)');
a processor (system controller 806) coupled with the at least one penetrating electrode (Fig. 22 shows how the system controller 806 provides the operation of power as described in (0101], which goes to the electrode being used); emit[ting] (10128], 'electric current passing from active electrodes 362 to return electrode 360 will follow a current flow path 370'), by the at least one penetrating electrode, RF energy from the electrodes to heat a region of a base of a tongue (10067]. 'the RF energy heats the tissue directly by virtue of the electrical current flow therethrough, and/or indirectly through the exposure of the tissue to fluid heated by RF energy, to elevate the tissue temperature from normal body temperatures (e.g., 37 degrees C.) to temperatures in the range of 45 degrees C. to 90 degrees C.'; (0159], 'electrode terminals 104 are positioned adjacent to or against the back surface 316 of the target side, e.g., the tongue 314, and electrically conductive fluid is delivered to the target site'); measure, by the one or more temperature sensors, the temperature of the region ((0164], 'the probe may include one or more temperature sensors (not shown) coupled to one or more temperature displays on power supply 28 such that the physician is aware of the temperature within hole 702 during the procedure').
 	Tvinnereim et al fails to explicitly disclose a processor coupled with the one or more temperature sensors and the at least one penetrating electrode; and a memory configured to store instructions executable by the processor, the instructions. when executed, are operable to: emit RF energy from the electrodes until a target energy is delivered to the region, and measure, by the one or more temperature sensors, the temperature of the region. Grant et al which is in the analogous field of thermal therapy (title), discloses a processor (CPU 1700; Fig. 17; (0105]) coupled with the one
or more temperature sensors (temperature sensor element 308) and the at least one penetrating electrode (temperature modulation probe 300; Fig. 3A; (0099], 'the temperature modulation probe 300 may include a ... RF [element]'); and a memory (memory 1702) configured to store instructions executable by the processor (CPU 1700), the instructions, when executed are operable (Fig. 17; (0209], 'the computing device, mobile computing device, or server includes a CPU 1700 which performs the processes described above. The process data and instructions may be stored in memory 1702') to: emit RF energy from the electrodes until a target energy is delivered to the region ((0106], 'A controller, such as a workstation or computing device, in some implementations, manages temperature modulation of the temperature modulation probe 300 through successively (or concurrently) activating ... thermal therapy-generating element(s) 302 via remotely supplied commands'), and measure, by the one or more temperature sensors (temperature sensor element 308), the temperature of the region (10105], 'the temperature modulation probe may maintain or vary a probe temperature (e.g., at the tip of the temperature modulation probe 300) by monitoring temperature measurements gathered by the temperature sensor element 308').
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tvinnereim el al with the teachings
of Grant et al in order to provide more precise control over they system, thereby reducing excessive patient injury and shortened healing times.

 	Regarding Claim 2, modified Tvinnereim et al teaches wherein when treating the base of the tongue: conduct a first radiofrequency (RF) ablation cycle by emitting the RF energy from the at least one penetrating electrode positioned at the region of the base of the tongue until a first target energy is delivered to the region ((0139], 'In use, the physician positions active electrode 362 adjacent to the tissue surface to be treated (i.e., the soft palate, uvula, tongue, turbinates or uvula). The power supply is activated to provide an ablation voltage between active and return electrodes 362, 360 and a coagulation or thermal heating voltage between coagulation and return electrodes 380, 360. An electrically conductive fluid is then provided around active electrode 362, and in the junction between the active and return electrodes 362, 360 to provide a current flow path therebetween'; (0181], 'In procedures of the present invention, RF energy delivered by an electrosurgical probe may heat the target tissue (e.g., the genioglossus tendon) directly by virtue of the electrical current flowing therethrough; (0187], 'the target tissue is the genioglossus tendon'; [0188], 'Step 1202 involves positioning an electrode assembly of an electrosurgical probe in relation to the target tissue'; [0191], 'Shortening of the target tissue results from irreversible shrinkage of collagen fibers within the target tissue upon exposure of the target tissue to a temperature in the range of from about 55° C. to 75° C. Typically, the target tissue is exposed to a temperature in the range of from about 60° C. to 70° C.'); pause the emitting of the RF energy from the at least one penetrating electrode for a predetermined period of cooling time ([0072], 'a liquid electrically conductive fluid (e.g., isotonic saline) may be used to concurrently "bathe" the target tissue surface to provide an additional means for removing any tissue, and to cool the region of the target tissue ablated in the previous moment'; (0191], 'Depending
on the desired extent of shrinkage of the target tissue the procedure may be terminated after step 1210, or the probe may be re-positioned with respect to the target tissue to treat the target tissue at one or more additional locations'); measure, by the one or more temperature sensors ([0164], 'the probe may include one or more temperature sensors (not shown)'), the temperature of the region until a target cooling temperature is reached ([0072], 'a liquid electrically conductive fluid (e.g., isotonic saline) may be used to concurrently "bathe" the target tissue surface to provide an additional means for removing any tissue, and to cool the region of the target tissue ablated in the previous moment'; [0164], 'the probe may include one or more temperature sensors (not shown)
coupled to one or more temperature displays on power supply 28 such that the physician is aware of the temperature within hole 702 during the procedure'; as the physician knows the temperature of the tissue and a cooling fluid may be provided in step 1208/1808 in Fig. 31, it is up to the discretion of the physician as to the cooling before repeating the process); and after the target cooling temperature is reached, conduct a second RF ablation cycle by heating the region of the tongue by emitting RF
energy from the at least one penetrating electrode until a second target energy is delivered to the region (Fig. 31 shows the steps of the procedure, misnumbered as 1800-1812; [0191], 'steps 1204 through 1210 may be sequentially repeated. Alternatively, the probe may be gradually repositioned during step 1206').
 	Tvinnereim et al fails to explicitly disclose wherein when treating the base of the tongue, the instructions when executed, are further operable to: conduct a first radiofrequency (RF) ablation cycle; pause the emitting of the RF energy; measure, by the one or more temperature sensors, the temperature of the region; and conduct a second RF ablation cycle.  Grant et al which is in the analogous field of thermal therapy (title), teaches wherein when treating the base of the tongue, the instructions when executed, are further operable to: conduct a first radiofrequency (RF) ablation cycle; pause the emitting of the RF energy; measure, by the one or more temperature sensors, the temperature of the region; and conduct a second RF ablation cycle (10108], 'temperature 602 is modulated over a period of time 604 between a thermal therapy temperature 608 above a baseline tissue temperature 606 and a cryotherapy temperature 610 below the baseline tissue temperature 606 ... a thermal pattern may include two or more temperature levels, all above the baseline tissue temperature 606 or, conversely, two or more temperature levels, all below the baseline tissue temperature 606,' Fig. 6A; and (0116], 'temperature(s) of the targeted tissue is monitored (808). Initiating temperature modulation therapy may further include initiating thermal monitoring of the targeted tissue,' Fig. 8 shows the process of ablation using the CPU and software instructions of Fig. 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tvinnereim et al with the teaching of Grant et al for the purpose of improving control of the heating temperature to thereby avoid damaging nearby tissue and causing undue
patient injury.

 	Regarding Claim 5, the modified Tvinnereim reference teaches a foot pedal ([0094, 'first, second, and third foot pedals 37, 38, 39') coupled with the processor ([0101], 'system controller 806') wherein activation of the foot pedal activates and
de-activates the at least one penetrating electrode (10094], 'power supply 28 also includes first, second, and third foot pedals 37, 38, 39 ... [which] allow the surgeon to remotely adjust the energy level applied to electrode terminals 58'; (0101], 'A system controller 806 coupled to the operator controls 105 (i.e., foot pedals and voltage selector) and display 816, is connected to a control input of switching power supply 804 for adjusting the generator output power by supply voltage variation. Controller 806 may be a microprocessor or an integrated circuit.').

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tvinnereim et al (2003/0139789) in view of Grant et al (2016/0287334) as applied to claim 1 above, and further in view of Yates et al (2009/0209990).
Regarding Claim 3, the modified Tvinnereim reference discloses the system of claim 1, but Tvinnereim et al fails to explicitly disclose a microphone coupled with the processor, the microphone configured to receive verbal instructions.  Yates et al is in the field of surgical devices (title and abstract) and teaches a microphone (microphone 542. [01171) coupled with the processor (10080). The processor(s) 348 can store parameters of the instrument 10 in the memory 346. The parameters may include operating parameters of the instrument'), the microphone configured to receive verbal instructions (10017], 'actuation of the knife, staple drivers, and/or RF electrodes maybe activated by voice or other sound commands detected by a microphone 542').  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tvinnereim et al with the teaching of Yates et al for the purpose of providing a hands-free means of controlling parts of the procedure, thereby reducing the number of actions the physician must perform with his hands and simplifying the surgical process.

	Regarding Claim 4, the modified Tvinnereim reference teaches the system of claim 3, but fails to explicitly disclose wherein the verbal instructions include activating and deactivating the at least one penetrating electrode. Yates et al is in the field of surgical devices (title and abstract) and teaches wherein the verbal instructions include activating and deactivating the at least one penetrating electrode (10117), 'actuation of the knife, staple drivers, and/or RF electrodes maybe activated by voice or other sound commands detected by a microphone 542'). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tvinnereim with the teaching of Yates for the purpose of providing a hands-free means of controlling the application of RF energy to the target tissue, thereby reducing the number of actions the physician must perform with his hands and simplifying the surgical process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794